Citation Nr: 0103433	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-11 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
nonservice-connected improved disability pension benefits on 
behalf of his daughter, [redacted].


REPRESENTATION

Appellant represented by:	Herself

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P. S., D. A., and J. A.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
April 1972.

This matter arises from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105A (West 1991) 
regarding contested claims, the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

During the pendency of this appeal, evidence regarding the 
veteran's marriage to the appellant on August [redacted] 1980 was 
received.  At her personal hearing, the appellant indicated 
that she and the veteran were not divorced.  The record 
indicates that the veteran receives a dependency allowance 
for his current spouse, [redacted].  The question of the 
veteran's entitlement to a dependency allowance for [redacted], 
as well as the ancillary question of whether the veteran, in 
fact, divorced the appellant has not been developed or 
certified for appeal.  See 38 U.S.C.A. § 7105.  Moreover, it 
is not "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, it is referred to the RO for all action 
deemed necessary.


FINDINGS OF FACT

1.  The veteran is in receipt of VA nonservice-connected 
improved disability pension benefits; he does not receive an 
additional dependency allowance for [redacted].

2.  The veteran is not reasonably contributing to his 
daughter, [redacted]'s, support and expenses.

3.  At the time of the appellant's claim for apportionment on 
behalf of her daughter, [redacted], her monthly income 
exceeded her monthly expenses by $186.

4.  The appellant has not demonstrated financial hardship 
that warrants an apportionment on behalf of the veteran's 
daughter, [redacted].


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
nonservice-connected improved disability pension benefits on 
behalf of his daughter, [redacted], have not been met.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's daughter, 
[redacted], is entitled to an apportioned share of the veteran's 
improved disability pension benefits.  She asserts that the 
veteran is not reasonably contributing to the child's 
support, and that the need for such contributions are 
demonstrated by the record.  Conversely, the veteran has 
contended that [redacted] is not his daughter, and that to 
apportion his pension benefits would subject him to economic 
hardship.  Since the question of the veteran's paternity does 
not affect the Board's decision, his paternity will be 
assumed without being decided.

All or any part of the pension payable on account of any 
veteran may be apportioned on behalf of the veteran's child 
if the veteran's child is not residing with the veteran and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  A "special" apportionment may be paid 
under the circumstances set forth in 38 C.F.R. § 3.451.  In 
this regard, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  (1) the amount of VA benefits payable; (2) other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and (3) special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Id.

The facts in this case are as follows.  The veteran and the 
appellant were married in August 1980.  The appellant then 
gave birth to a daughter, [redacted], born August [redacted], 1981.  
The appellant and the veteran apparently were separated when 
[redacted] was born, and never reconciled.

The appellant filed a claim for an apportioned share of the 
veteran's VA improved disability pension benefits on behalf 
of [redacted] in October 1998.  The appellant reported that 
she received Supplemental Social Security Income in the 
amount of $494 monthly, welfare in the amount of $162 monthly 
and food stamps in the amount of $160 monthly.  She also 
reported monthly expenses as follows:  (1) $300 for rent; (2) 
$70 for electricity; (3) $50 for water; (4) $40 for gas; 
(5) $100 for food; (6) $50 for a phone; and (7) $20 for 
medical expenses.  Thus, the appellant's monthly income 
totals $816 while her monthly expenses total $630.  At her 
personal hearing conducted at the RO, the appellant indicated 
that [redacted] works, and bought her own car.  The 
appellant did not include [redacted]'s earnings in her 
family's monthly income.

The veteran reported his monthly income and expenses in 
November 1998.  Therein, he reported monthly income of $1576 
and monthly expenses totaling $1416.  The veteran did not 
report the cost of his wife's medical care; however, he 
indicated that her expenses for medications and ongoing 
medical treatment leave barely enough for them to eat.  It 
should be noted that the veteran does not receive additional 
pension benefits on behalf of [redacted].

The foregoing indicates that the preponderance of the 
evidence is against the appellant's claim for an apportioned 
share of the veteran's VA improved disability pension 
benefits on behalf of [redacted].  Although the veteran is 
not reasonably discharging his responsibility to provide 
financial support for this child, it appears that [redacted]
[redacted] is working and that the appellant's monthly income is 
sufficient to meet monthly expenses.  In this regard, it 
should be noted that the appellant reported all of her 
monthly expenses rather than just those applicable for the 
reasonable financial support of [redacted].  Moreover, 
because [redacted] is working, it appears that she is 
relatively self sufficient financially.  This is in contrast 
to the monthly income and expenses reported by the veteran.  
Although his monthly income exceeds his monthly expenses, 
this is true only when his spouse's monthly medical expenses 
are factored out.  As such, the Board concludes that to 
apportion any part of the veteran's improved disability 
pension benefits on behalf of [redacted] would subject him 
to undue financial hardship.  Given this, an apportionment of 
his VA monetary benefits is not currently warranted.  See 
38 C.F.R. §§ 3.450, 3.451.

ORDER

An apportionment of the veteran's VA improved disability 
pension benefits on behalf of his daughter, [redacted], is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals







